Citation Nr: 1117207	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-27 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  This decision, in pertinent part, denied service connection for type 2 diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

In October 1999, the Veteran requested that his VA treatment records be released to a private attorney for use in a Social Security Disability application.  Subsequent records associated with the claims folder reveal the Veteran received Social Security disability benefits.  Also, the Veteran referenced his Social Security benefits in a June 2010 statement.  

As the Court of Appeals for Veterans Claims (Court) held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the Social Security Administration (SSA), when the VA has notice of the existence of such records.  Thus, the RO must request complete copies of the SSA records utilized in awarding him disability benefits.  If the RO is unable to obtain any of the above records, or after continued efforts to obtain any of the above records it is concluded that it is reasonably certain that they do not exist or further efforts to obtain them would be futile, the Veteran should be notified accordingly. See 38 C.F.R. § 3.159(e) (2010).

After the July 2009 statement of the case was issued, the Veteran expressed that he did not have enough money to travel out of town in a September 2009 statement.  In a June 2010 statement, he requested a "local meeting" to discuss his case.  The RO provided two letters dated January 2010 and June 2010, that discussed Travel Board and Videoconference hearings as an option for the Veteran to appear before the Board at the RO, and discussed hearings before a hearing officer at the RO.  Both letters provided the Veteran 30 days to respond with a hearing request.  Neither form was returned to the RO.  The Board will construe his nonresponse as a withdrawal of his request for a hearing.  

Effective February 24, 2011, VA amended 38 C.F.R. § 3.307 regarding herbicide exposure of certain veterans who served in or near the Korean demilitarized zone:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  (76 Fed. Reg. 4245-50, at 4248, (January 25, 2011)

In denying this claim, the RO relied on the Veteran's DD Form 214 for service information.  While this form verifies his tour of duty in Korea, the specific dates of his tour remain unknown.  It appears that the RO has never requested the Veteran's complete service personnel records from the National Personnel Records Center (NPRC).  These records must be obtained and the Veteran's claim must be reviewed under the recent amendment to 38 C.F.R. § 3.307.

Accordingly, the case is REMANDED for the following action:

1.  In light of the revision to 38 C.F.R. § 3.307, the RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2002).

2.  The RO should make another attempt to secure the veteran's service personnel records through official channels.

3.  The RO should obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the Veteran's diabetes mellitus, if any, as well as copies of all medical records underlying those determinations.  If the RO cannot obtain pertinent SSA records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  After ensuring development is complete, the RO should issue to the Veteran and his representative a supplemental statement of the case (SSOC) addressing the claim for service connection for diabetes mellitus. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


